Title: To Benjamin Franklin from John Willson et al., 15 December 1779
From: Willson, John
To: Franklin, Benjamin


Honble: Sir
Granville Prisson Decr. 15th— 1779
I most humbly Make bold to Accquaint your honour that I was taken by the English regular troops at the retreat of Ticonderogae being then in Major Stephen’s train of Artillery under the Commd: of Genrall Patterson— and being then sent down to Quebeck and from thence to England as A Prissoner & after some time made my Esscape where having no means of Subsitence or means to gett home was Oblidged to Ship in an English Merchantman Bound for the West Indies and then was taken soon after we Came out by the Monsieur Privateer of Granville on which I entered on Board and continued in her till her Cruize was out: during which time we took Six Prises and then Came in to Granville where I was promissed my Liberty to gett home to my Wife & Familly living in Falmouth Casco Bay when to my Surprize instead of getting my Liberty was Committed to Prisson with seven more of us where we can neither gett our Liberty or Prize mony, but intends to keep us Confined till the Same Privateer is ready to go out on another Cruise and then to Clap us Aboard against our Inclinatition without any resstitutition and being entire Strangers here having no one to stand our Friends we most humbly Apply to your Honour for redress and we shall as in Dutty bound for ever Pray
John Willson AND FELLOW Prissoners
 Addressed: To / His Excellency Doctor Frankland / Minister of State & Plenipotenciary / for the United States of America / Residing at / The Court of / France / [in another hand:] pour M. Le Docteur francklin / à Paris
Notation: Prisoners in Granville Prison Decr. 15. 79